           Case 2:19-cv-00797-MMB Document 144 Filed 06/14/21 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   DEON WILLIAMS                                                  CIVIL ACTION

                         v.                                       NO. 19-797

   ABRAHAM BENSHETRIT, D.M.D.

                 ORDER RE: SANCTIONS AGAINST PLAINTIFF’S COUNSEL

         Plaintiff has documented the amount of expenses of attorney’s fees and expenses incurred

by virtue of Mr. Mulligan’s conduct, which included the necessity of taking a second deposition

of Mrs. Mansha and seeking further information. The Court finds that the hourly rate requested by

defense counsel is reasonable, and that the hours spent were reasonably necessary to secure the

information in the possession of Mrs. Mansha.

         AND NOW, this 14th day of June, 2021, for the reasons in the foregoing Memorandum,

this Court ORDERS sanctions in the amount of $8,543.55 to be paid to Defendant’s law firm by

Brendan Mulligan, Esq. within 14 days.



                                                                   BY THIS COURT:

                                                                   /s/ MICHAEL M. BAYLSON

                                                                   ___________________________________
                                                                   MICHAEL M. BAYLSON, U.S.D.J.

O:\CIVIL 19\19-797 Williams v Benshetrit\19cv797 Order re sanctions against plaintiffs counsel.docx




                                                             1
